Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 23, 2020

                                      No. 04-19-00343-CV

                         Brittany RETLEDGE and Arnold Lamotte, Jr.,
                                        Appellant

                                                 v.

                                        Misty SANTANA,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019CV04147
                           Honorable J Frank Davis, Judge Presiding


                                         ORDER

        Appellants’ briefs were filed on January 15, 2020. Therefore, the appellee’s brief was
due to be filed on February 14, 2020. As of this date, neither the appellee’s brief nor a motion
for extension of time has been filed. It is therefore ORDERED that appellee show cause in
writing within ten (10) days from the date of this order why this appeal should not be set at issue.
If appellee fails to respond, this appeal will be set at issue without an appellee’s brief.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court